ATTACHMENT O
COVID-19 and the US Criminal Justice System:
Evidence for Public Health Measures to Reduce Risk
October 2020



                                              Prepared for



                   Center for Public Health
                     and Human Rights
Authors from the Johns Hopkins Center for Health Security and the Johns
Hopkins Bloomberg School of Public Health Department of Environmental
Health and Engineering
Crystal Watson, DrPH, MPH, Senior Scholar, Johns Hopkins Center for Health Security,
and Assistant Professor, Department of Environmental Health and Engineering
Kelsey Lane Warmbrod, MS, MPH, Analyst, Johns Hopkins Center for Health Security,
and Research Associate, Department of Environmental Health and Engineering
Rachel A. Vahey, MHS, Analyst, Johns Hopkins Center for Health Security, and Research
Associate, Department of Environmental Health and Engineering
Anita Cicero, JD, Deputy Director, Johns Hopkins Center for Health Security, and Senior
Scientist, Department of Environmental Health and Engineering
Thomas V. Inglesby, MD, Director, Johns Hopkins Center for Health Security, and
Professor, Department of Environmental Health and Engineering


Authors from the Center for Public Health and Human Rights, Johns Hopkins
Bloomberg School of Public Health, and Johns Hopkins School of Medicine
Chris Beyrer, MD, MPH, Desmond M. Tutu Professor in Public Health and Human
Rights and Director, Center for Public Health and Human Rights at the Johns Hopkins
Bloomberg School of Public Health
Leonard Rubenstein, JD, LLM, Professor of the Practice, Center for Public Health and
Human Rights at the Johns Hopkins Bloomberg School of Public Health
Gabriel Eber, JD, MPH, Senior Associate, Center for Public Health and Human Rights at
the Johns Hopkins Bloomberg School of Public Health
Carolyn Sufrin, MD, PhD, Assistant Professor of Gynecology and Obstetrics, Johns
Hopkins School of Medicine and Center for Public Health and Human Rights at the
Johns Hopkins Bloomberg School of Public Health
Henri Garrison-Desany, PhD student, Johns Hopkins Bloomberg School of Public
Health
Lauren Dayton, PhD student, Johns Hopkins Bloomberg School of Public Health
Rachel Strodel, medical student, Johns Hopkins School of Medicine

Funding Acknowledgments
This work was supported, in part, by the Desmond M. Tutu Professorship Endowment,
Open Philanthropy Project, Johns Hopkins University, and the Judy and Peter Blum
Kovler Foundation.

Suggested citation: Watson C, Warmbrod L, Vahey R, et al. COVID-19 and the US Criminal Justice System:
Evidence for Public Health Measures to Reduce Risk. Baltimore, MD: Johns Hopkins Center for Health
Security; 2020.
©2020 The Johns Hopkins University. All rights reserved.



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			       ii
Introduction
Since its recognition as a pandemic in early 2020, novel coronavirus disease 2019
(COVID-19) has touched nearly every corner of US society. However, some populations
and environments have been affected far more severely than others. Vulnerable
populations—especially those subject to structural racism, discrimination due to
disability, and financial insecurity—tend also to be particularly susceptible to the
economic consequences of and severe disease and death from COVID-19. In addition,
the institutions, industries, and systems that are fundamentally important to our lives
and our democracy have, in some cases, become places where severe acute respiratory
syndrome coronavirus 2 (SARS-CoV-2) spreads readily if allowed to gain a foothold. In
these places, it can be difficult to prevent the introduction of the virus or control the
spread of SARS-CoV-2 once it is introduced.

The US criminal justice system is highly susceptible to the spread of COVID-19 because
of the structure of carceral facilities, which propagates the spread of respiratory
infections, and the comorbidities of many incarcerated individuals. The criminal justice
system in the United States is not unique in its vulnerability to COVID-19; other systems
and industries—like nursing homes and long-term care facilities, manufacturing and
meat processing facilities, and dormitories—are similarly affected. However, many
factors converge in the criminal justice system that make viral transmission both more
possible and, in some cases, more dangerous than in many other environments.

This report, from scholars at the Johns Hopkins Bloomberg School of Public Health and
the Johns Hopkins School of Medicine, is intended to summarize the current state and
future projections of the COVID-19 pandemic in the United States, detail the impact
that the pandemic has already had on the US criminal justice system, and provide
evidence-based recommendations on how to reduce COVID-19 risks to people in the
system. This document was requested by the National Commission on COVID-19 and
the Criminal Justice System to inform their discussion and deliberation on this topic.


Background on SARS-CoV-2, COVID-19, and the Current
State of the Pandemic
The SARS-CoV-2 novel coronavirus is an enveloped RNA virus that shares about 80%
of the gene sequence of SARS-CoV, which caused the 2002-2003 SARS outbreak.1 The
coronavirus family of viruses can infect both humans and other vertebrate animals.
SARS-CoV-2 is approximately 96% similar genetically to the bat coronavirus BatCoV
RaTG13.2

COVID-19 is the disease that results from infection with SARS-CoV-2. As of October
7, 2020, there were over 35.8 million confirmed cases of COVID-19 and more than
1 million deaths globally.3 Due to asymptomatic cases, lack of access to testing
and medical care, and false-negative tests, it is likely that the true number of cases


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   1
and deaths from COVID-19 is far greater than is being reported. From its series of
seroprevalence studies across the United States, the US Centers for Disease Control and
Prevention (CDC) estimates that actual infections could be 6 to 24 times higher than the
number of cases detected and reported, depending on location in the country.4 The CDC
estimates suggest that there may be more than 75,000 excess deaths in 2020 thus far
that are not accounted for in COVID-19 reporting. It is likely that a vast majority of those
excess deaths are COVID-19 cases that were undiagnosed because of lack of testing or
access to medical care.5

The United States remains the nation with the greatest number of confirmed COVID-19
cases, with almost 750,000 more cases than India and about 1.5 times the number in
Brazil, the countries with the second and third most confirmed cases in the world,
respectively.3,6 There are similar trends in the number of deaths globally, with the
United States leading the world in overall number of deaths.3,6 Increases in deaths lag
behind spikes in cases because some patients with COVID-19 spend extended periods in
hospitals before succumbing to the disease.

Viral Transmission
SARS-CoV-2 is transmitted through direct or indirect contact with people already
infected with the virus.7 Respiratory droplets from the nose and mouth are thought to
be the primary mode of transmission of SARS-CoV-2, although the CDC acknowledges
that a single person may expel both droplets and smaller aerosols. These droplets
spread virus from person to person through talking, coughing, and sneezing. Those in
close contact with infected people can be directly infected when secretions enter the
mouth, nose, or eyes, or they can be indirectly infected by touching objects or surfaces
that the droplets may have landed on, then touching their mouth, nose, or eyes (fomite
transmission).7 Respiratory droplets fall quickly to the ground after they are expelled,
typically within 3 feet (1 meter). Physical distancing guidance is based on this mode of
transmission. The United States has adopted 6 feet of distance as a more conservative
standard,8 while some other parts of the world recommend 3 feet (1 meter).9

Aerosols are smaller respiratory secretions that can be suspended in the air and travel
longer distances. The World Health Organization (WHO) estimates that while a majority
of transmission occurs due to respiratory droplets, aerosols may be the source of
transmission in some cases.7 Aerosol spread has been hypothesized to be the cause of
several super-spreading transmission events, such as choir practices, exercise classes,
and restaurants and bars. Enclosed, poorly ventilated, small or densely populated
environments in which people are concentrated, such as restaurants, bars, nightclubs,
places of work or worship, nursing homes, office and school buildings, outdoor events
without physical distancing or mask use, and carceral facilities, increase the risk of
transmission generally.7

Researchers have shown that activities like speaking and coughing produce a mixture of
respiratory droplets and aerosols, which makes the relative contribution of these modes


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   2
of transmission difficult to decipher.10 The moist, warm air expelled from exhalations,
like coughing and sneezing, allows droplets to evade evaporation longer than aerosols,
thus expanding their lifetime and transmission potential.10 Investigation of outbreak
clusters in crowded indoor gatherings suggest that a combination of short-range aerosol
transmission, respiratory droplets, and fomite transmission may play a role in these
large transmission events. However, transmission via respiratory droplets is considered
to be the primary route of transmission and believed to occur much more commonly
than either fomite9 or aerosol transmission. The CDC recommends cleaning high-touch
surfaces to reduce risk from fomite transmission and disinfecting indoor spaces where
infectious people have spent time.11 However, physical distancing, use of masks, and
frequent handwashing with proper technique or use of alcohol-based sanitizers can help
reduce the risk of transmission from each of these transmission modes.

Infected people who do not exhibit symptoms of COVID-19 can still spread the virus.
Asymptomatic cases are not routinely tested, so the prevalence of asymptomatic
infection and transmission remains unknown. However, the CDC currently estimates
that 40% of COVID-19 cases are asymptomatic and that asymptomatic individuals
are 75% as infectious as symptomatic individuals.12 Early data indicated that the time
between the development of symptoms of a case and the development of symptoms
in a contact of that case (or the serial interval) was shorter than the incubation
period (time between infection and development of symptoms in a case), indicating
transmission was occurring before symptom onset.12,13 The percent of infections
attributed to presymptomatic spread ranges in the literature from about 6% in closely
studied, small groups of infectee pairs to 80% in larger studies.13-20 The reported mean
time of peak infectiousness similarly ranges across studies from approximately 2 days
before symptom onset to around 1.5 days following symptom onset.18,20-23 For practical
purposes, given that there are substantial numbers of asymptomatic persons who
could spread the virus and that symptomatic people are contagious for as long as 2
days before their first symptoms present, it is important to presume that anyone who a
person comes into close contact with is potentially contagious with SARS-CoV-2.

The risk of transmission is higher in indoor environments, particularly for those
who are enclosed in a space with little opportunity for physical distancing. WHO
recommends avoiding indoor gatherings when possible or using spaces with good
ventilation.24 The mechanics of indoor transmission are the subject of current research,
including studies related to the role of ventilation/air circulation and relative humidity
in disease transmission. Enclosed, poorly ventilated spaces with recirculating air are
considered to be higher risk environments for SARS-CoV-2 transmission.25 What this
means in practical terms is that, as much as is possible, activities should be held
outside where the risk of transmission is lower and should maintain appropriate
physical distancing and mask-wearing protocols.

Optimum relative humidity for indoor spaces to reduce the risk of aerosol transmission
of SARS-CoV-2 ranges from 40% to 60%.26 Relative humidity below 40% creates a dry-air
environment that may support longer range transmission of aerosol droplets.


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   3
Immunity
The durability and duration of immunity that occurs following infection is still
unknown. Studies suggest that individuals who previously had severe cases of COVID-19
have a stronger and longer-lasting immunity to SARS-CoV-2 infection than individuals
with milder illness. Current research suggests that COVID-19 immunity will last at least
3 months in most cases.27,28 Other coronavirus infections, such as OC43 and HKU1,
are not necessarily associated with long-lasting immunity, with reinfections possible.29
Some, but not all people infected with SARS-CoV-1 and MERS-CoV have lasting
immunity.30,31

Spectrum of Illness and Risk Factors for Severe Disease
The spectrum of illness for COVID-19 ranges from asymptomatic infection to severe
pneumonia with acute respiratory distress syndrome and death, with a majority of
cases classified as mild or moderate. In a cohort of more than 72,000 symptomatic
cases, 81% of cases were reported to be mild/moderate, 14% were severe, and 5% were
critical; critical cases included respiratory failure, septic shock, and/or multiple organ
dysfunction or failure.32 Mild/moderate cases generally do not need to seek medical care
and can self-isolate at home to monitor symptoms. Hospitalized patients who clinically
progress beyond the need for supplemental oxygen and fluid administration may
require mechanical ventilation support.

COVID-19 is mainly characterized by, but is not limited to, symptoms such as fever,
cough, shortness of breath or difficulty breathing, fatigue, runny nose, loss of taste or
smell, headaches, sore throat, abdominal pain, diarrhea, and a reddish purple rash on
the feet known as “COVID toe.” A US report on more than 370,000 cases showed that
about 70% of patients experienced fever, cough, or shortness of breath; 36% reported
muscle aches; and 34% reported headaches.33 Symptoms may appear between 2 and
14 days after exposure (average of 4 to 5 days), although asymptomatic infection is
possible.

Age and underlying medical conditions, such as heart and lung disease and diabetes,
are significant factors in severity of illness and likelihood of complications and/or
death.34 The risk of severe disease and death increases with age, with the highest risk
for individuals aged 65 years or older. An analysis published in CDC’s Morbidity and
Mortality Weekly Report found that, overall, 47% of US adults are at increased risk of
severe COVID-19 because of underlying health conditions.35 In an analysis of 1.3 million
US lab-confirmed cases between January and May 2020, the percentage of patients who
died was 12 times higher and the proportion hospitalized was 6 times higher for those
who reported underlying medical conditions compared to those who did not report
medical conditions.33

COVID-19 epidemiological data from across the United States also demonstrates
disparities in incidence and severity of outcomes among racial, ethnic, and
socioeconomic groups. Latinx people have hospitalization rates that are 4 times higher

COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   4
for COVID-19 than their white counterparts, while Black, Native American, and Alaska
Native people have hospitalization rates that are 5 times higher than white people in the
United States.36 Mortality rates are also higher in nonwhite communities, especially in
cities like Chicago and New York City, where there is more diversity and a smaller white
population.37,38 However, racial disparities in morbidity and mortality between white
and nonwhite individuals are also seen in rural areas.39,40

Several potential contributing factors have led to higher rates of nonwhite individuals
hospitalized for COVID-19, including higher rates of underlying conditions that
contribute to more severe disease and social factors that contribute not only to
increased risk of COVID-19 transmission but also to underlying health conditions.41-45
Obesity, diabetes, and cardiovascular disease are all risk factors for severe disease,
and these conditions disproportionately affect Black, Latinx, Indigenous, and migrant
populations.46-48 Systemic racism and social inequalities contribute to conditions that
precipitate these underlying health conditions and increase the risk of exposure to
COVID-19. Minority and marginalized populations are more likely to fill essential jobs
that require them to leave their homes for work, and, in many cases, these workers
lack access to sufficient personal protective equipment (PPE), increasing their risk of
exposure.49,50 These jobs also typically offer less flexibility to take time off for illness,
so sick individuals are more likely to go to work while symptomatic to avoid losing
income.42

Minority populations are also more likely to experience homelessness, unstable, low-
quality, or densely populated housing, all of which increase the risk for COVID-19
transmission.42,46 People of color have, on average, less access to healthcare compared
to white people for a variety of reasons, including lack of insurance coverage or
underinsurance, lack of access to childcare and/or transportation, and inability to take
time off work. Mistrust of the healthcare system, concerns about immigration status,
language barriers, and closure or underfunding of healthcare facilities that primarily
serve minority populations also contribute to decreased healthcare access, which
may cause sick individuals to not receive care in a timely manner, thus increasing the
likelihood of more severe outcomes.42,45,51-53 Finally, it is clear that higher income and
education levels are associated with a lower risk of severe outcomes and death from
COVID-19.39,43,54 The disparities described above not only increase COVID-19 risk for
people of color generally, but they also increase the likelihood of people of color being
incarcerated or arrested, thus compounding the risk of morbidity or mortality from
COVID-19.45,55,56




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   5
Future Pandemic Trends
There is significant uncertainty regarding how the COVID-19 pandemic will unfold
over the next 3 to 12 months. Currently, we see varied levels of viral transmission across
the country and the world. In some countries, like New Zealand, transmission has
been reduced to such a level that the virus has been virtually eliminated from the local
population.57 In other countries, like France, transmission has been occurring at a low
but still ongoing level, with periodic outbreaks that emerge and are then quenched
through a suite of rapid public health interventions. In still other countries, like the
United States, efforts to slow viral spread through stay-at-home orders and business
closures were initially undertaken, which improved the trajectory of the outbreak but
did not bring it under control. US cases have resurged to much higher levels over the
past few months, because as economic activity has resumed, viral transmission too has
increased, and epidemics have accelerated.3 Figure 1 and Figure 2 show the trends in
daily case and death reporting in the United States over time.

Figure 1. Confirmed COVID-19 Cases in the United States by Day and 5-Day Moving
Average, as of October 11, 2020




Image from Johns Hopkins Coronavirus Resource Center: https://coronavirus.jhu.edu/data/new-cases




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   6
Figure 2. Reported US COVID-19 Deaths by Age Group, as of October 11, 2020




Data Source: US CDC Provisional COVID-19 Death Counts
https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-S/9bhg-hcku/data

The future of the COVID-19 pandemic depends heavily on the willingness of political
leaders at the national and subnational levels to control transmission through a series
of interventions. This will require a combination of population-level social distancing
interventions, including business closures and stay-at-home orders, and public
health measures to identify cases through rigorous testing, isolation of cases, contact
tracing, and quarantine of contacts of cases to break chains of transmission. Control
of this pandemic will also depend on the adherence of the population to public health
measures like masking and physical distancing.

Of the 15 major models that are regularly updated to forecast COVID-19 deaths, the
Los Alamos model is the most optimistic, forecasting that there will have been about
230,000 COVID deaths in the United States by November 14.58 The IHME model is
the most pessimistic, forecasting that there will have been about 255,000 deaths by
November 14.58 Using those 2 models suggests that there would be from 16,000 to
41,000 more deaths over the next 4 weeks. While these models provide short-term
predictions, there are no reliable models that tell us what will happen many months
from now.




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   7
Current State of the Science for Prevention and Treatment
Prevention
Masking
The public health benefits of correct and consistent mask wearing (facial covering) by
the general public to reduce onward transmission of respiratory pathogens, including
the SARS-CoV-2 virus, are becoming better understood. In this pandemic, mask wearing
has been widely recommended for the purpose of protecting others from infection if an
individual has COVID-19, whether the individual is symptomatic or asymptomatic.

Until recently, data have been less available on the benefits of cloth mask wearing for
the general public. Data from animal, epidemiologic, and ecologic studies consistently
show that the most commonly used masks (eg, cloth face coverings, surgical masks)
provide some but not full protection from infection, given a SARS-CoV-2 exposure.
These data do show that lowering the number of viral particles in an exposure (the
inoculum or dose of exposure) via mask use can reduce the severity of disease if
COVID-19 is acquired.59

In an animal study using hamsters and mask material partitions between infected and
uninfected animals, those animals that were infected by COVID-19, but protected by
mask materials, had significantly milder symptoms of infection. Recent epidemiologic
data from cruise ship exposures and hair salons found that when universal mask
wearing was mandated, people were far more likely to develop asymptomatic infection,
compared to symptomatic disease, with asymptomatic rates of rates of over 80%. In
contrast, on the Diamond Princess Cruise Ship, where mask wearing was mandated
much later in the outbreak, only 18% of those exposed had asymptomatic infection.
Finally, ecologic data from a number of countries where mask wearing rates have been
high and/or mandated, including the Czech Republic, Hong Kong, Japan, Singapore,
South Korea, Taiwan, and Thailand, have consistently reported low case fatality rates
from COVID-19. This has held true even as several of these countries have seen more
recent spikes in infections. Taken together, the evidence suggests that the level of
COVID-19 exposure plays a crucial role in whether an exposure leads to asymptomatic
infection, mild disease, more serious disease, or death. Correct and consistent mask
wearing both reduces onward transmission and protects the wearer from larger dose
exposures. Since we know that the great majority of SARS-CoV-2 infections are acquired
indoors and in congregate settings, cloth mask wearing should be vigorously promoted
(or better, mandated) whenever groups gather.59

In addition to the substantial evidence showing the benefit to the general public of
wearing cloth masks, there is also evidence that surgical masks provide even greater
protection to the wearer,60 which is why surgical masks are worn by healthcare workers
when they are not wearing the even more protective N95 masks. Given the shortages of
masks in the United States during the early months of the COVID-19 pandemic, surgical



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   8
masks were largely reserved for those working in healthcare settings, given the critical
importance of protecting healthcare staff from contracting COVID-19. However, should
the national surgical mask supply be sufficient to cover all healthcare staff and other
groups of people at high risk, incarcerated individuals and prison staff should be among
the priority groups to receive those masks. A recent National Academies of Sciences,
Engineering, and Medicine report on schools and COVID-19 similarly recommended
that teachers be supplied surgical masks due to the high level of risk of transmission
within schools.61

Vaccines
Vaccines are the best way to prevent COVID-19. While no vaccines have yet
demonstrated adequate safety and efficacy, an unprecedented global development
effort is underway to find a viable vaccine. According to WHO, 151 SARS-CoV-2 vaccine
candidates are currently in preclinical evaluation and 42 in clinical trials.62 In addition,
the US government has initiated its own rapid research and development effort, named
Operation Warp Speed. Operation Warp Speed is funding the rapid development of
several candidate vaccines and has a stated goal of providing 300 million doses of
vaccine by January 2021.63 While it is difficult to predict whether any of its candidate
vaccines will translate into products that are either licensed or authorized for use, some
experts expect that a limited number of vaccines will begin to become available in the
winter of 2020 and that that supply will subsequently scale up.

It is anticipated that if and when a safe and effective vaccine is approved, the number
of doses will initially be limited. Because of this scarcity, the US government will need
to develop an allocation strategy to determine which populations will be prioritized
for immunization. This strategy will be based on a CDC pandemic influenza allocation
strategy. The National Academies of Sciences, Engineering, and Medicine has been
asked by the National Institutes of Health and the CDC to provide rapid, expert input
into the allocation of an eventual COVID-19 vaccine.64 Similarly, researchers at the
Johns Hopkins Center for Health Security and the Johns Hopkins Berman Institute
of Bioethics have issued a report intended to guide the vaccine allocation process.65
Ultimately, the optimal strategy will depend on the characteristics of the vaccine(s)
available for use and the COVID-19 pandemic’s epidemiology at that point.

While it is currently unclear how the US government will prioritize inmates and
institutional staff in its COVID-19 vaccine allocation strategy, in the interest of
protecting those at high risk of exposure and infection, incarcerated individuals and
prison workers should receive high priority, given the risks incurred by congregate living
within the prison system.

Coronavirus Testing
Diagnostic testing for COVID-19 is a rapidly evolving field. The US Food and Drug
Administration has issued 278 Emergency Use Authorizations for tests used in



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   9
diagnosis and recognition of SARS-CoV-2 infection; these include 217 molecular tests
(eg, reverse transcription polymerase chain reaction [RT-PCR]), 55 antibody tests, and
6 antigen tests.66 An Emergency Use Authorization allows for the use of an unlicensed,
developmental countermeasure (or diagnostic test) for which sufficient safety and
efficacy data exist to support a regulatory designation.

Molecular-based tests can diagnose active infections by detecting genetic material or
unique markers of SARS-CoV-2 through testing of nasopharyngeal or oropharyngeal
specimens. Molecular-based tests are relied on as the most accurate type of test for
SARS-CoV-2 infection. However, these tests are still not 100% accurate, and their
accuracy depends on the timing of testing. These tests also take time to run, and
results may not be available for 24 hours or more depending on the throughput of the
laboratory running the test.67

Antigen tests can diagnose active infections by detecting viral proteins. These tests
are less expensive and faster than RT-PCR tests; they can be used at point of care and
provide results in about 15 minutes. However, antigen tests are generally less accurate
than molecular-based tests and may result in higher numbers of both false negatives
and false positives. Antigen tests are indicated more for screening of asymptomatic
individuals, and the CDC urges confirmatory testing using molecular-based diagnostics
if an antigen test has a positive result. CDC guidance states that “rapid antigen tests
can be used for screening testing in high-risk congregate settings in which repeat
testing could quickly identify persons with a SARS-CoV-2 infection to inform infection
prevention and control measures, thus preventing transmission throughout the
congregate setting.”68 In this type of setting, providing immediate results and frequent
repeat testing may make antigen tests more useful than RT-PCR even if antigen tests are
less accurate.

Serology/antibody tests detect antibodies that are produced by our immune systems
in response to SARS-CoV-2 infection. Antibody tests cannot reliably diagnose a
current infection, but they can detect a past infection.69 Antibody tests can be used to
understand history of infection for an individual and how many people may have been
recently infected in a community. While there is still uncertainty regarding what the
presence of antibodies means for immunity, the emerging consensus is that antibodies
are a good indication of at least temporary immunity for most people.32

Intensive Care
Since the beginning of the COVID-19 pandemic, clinical management of suspected
or confirmed cases has been primarily supportive in nature, potentially including
the provision of oxygen by either traditional means or with the use of high-flow nasal
cannulas. For patients who become critically ill, mechanical ventilation, including the
use of prone positioning, and extracorporeal membrane oxygenation (ECMO) may
be indicated.69 Factors that increase the risk of intensive care unit (ICU) admission
include advanced age, male sex, and the presence of comorbidities.70 Importantly, as the


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   10
pandemic has progressed, the global mortality rate for patients in an ICU has decreased
from over 50% to about 40%, indicating an increasing ability to successfully manage
the sickest patients.71 However, in areas with low ICU capacity overall, these important
services may not be available. A study published in June estimates more than 300
counties will experience the use of more than 90% ICU capacity during the pandemic.72

Treatment
The development of COVID-19 medical countermeasures has progressed rapidly and
may be helpful in reducing severe illness and deaths in the future. As of October 8,
2020, 318 treatments were in development at various stages.73 On May 1, 2020, the US
Food and Drug Administration granted the first Emergency Use Authorization for a
COVID-19 treatment for remdesivir, an antiviral that targets SARS- CoV-2 and inhibits
viral synthesis.74 On July 1, the Department of Health and Human Services announced
that it had contracted to purchase 500,000 doses of remdesivir.75 The National Institutes
of Health Coronavirus Disease 2019 (COVID-19) Treatment Guidelines76 includes differing
care recommendations that depend on patient status and presence or possibility of
complications, with each assigned a rating based on strength of the recommendation
and strength of supporting evidence. In addition to hemodynamic and ventilatory
support, pharmacological interventions—including remdesivir, dexamethasone,
and glucocorticoids, subject to patient-specific criteria—are recommended that have
improved patient outcomes.


COVID-19 Impact on the Criminal Justice System
COVID-19 has disproportionately affected people who are incarcerated or detained in
the United States. As of June 6, 2020, the COVID-19 case rate in prisons was 5.5 times
higher and the age-adjusted death rate was 3 times higher than that of the overall US
population.77 COVID-19 outbreaks are also growing faster in carceral facilities: The
average daily growth rate of cases between March 1, 2020, and June 6, 2020, was 8.3%
in prisons compared to 3.4% in the general US population.77 A modeling study of
Immigration and Customs Enforcement detention centers predicts that once SARS-
CoV-2 enters a detention facility, 72% to 100% of individuals housed in that facility will
be infected within 3 months.78

People who are incarcerated often experience poor health, and many of the health
conditions they face place them at high risk of COVID-19 complications and death. The
prevalence of chronic health conditions for individuals in prisons and jails is 24.5% to
42.8% higher than in the general population.79-82 This is, in part, due to the racial and
ethnic disparities that are magnified in the criminal justice system. People of color are
more likely to have the comorbidities mentioned above and are also much more likely to
be incarcerated than white individuals.83 Incarcerated populations are also at increased
risk for acquiring other transmissible diseases, including HIV, tuberculosis, hepatitis C,
and methicillin-resistant Staphylococcus aureus (MRSA).84



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   11
In addition to their high burden of comorbidities, people behind bars are also
increasingly vulnerable to COVID-19 due to aging. Although incarcerated people are
often younger than the general population, older incarcerated individuals represent the
fastest-growing demographic in the US prison system. By 2030, over one-third of the
prison population is projected to be 55 years old or older.85

According to the Marshall Project, which has been tracking COVID-19 cases in
incarcerated individuals, there have been at least 143,243 prisoners who have tested
positive for COVID-19 and 1,211 deaths as of October 6, 2020.86 More than 31,249 prison
staff have tested positive, and 85 have died. The top 10 largest clusters of COVID-19
cases in the United States have been in prisons, jails, or correctional facilities,6 and those
clusters do not only affect carceral facilities. They can also have a significant impact on
incidence in surrounding communities. One study from Chicago’s Cook County Jail,
suggests that as of April 19, about 15.9% of all cases in Chicago were associated with
cycling through Cook county jail alone.87

The Bureau of Prisons reported as of August that because of the risks related to
COVID-19, more than 7,000 inmates have been moved to home confinement for
the COVID-19 pandemic.88 In the early months of the pandemic, some correctional
facilities delayed reporting COVID-19 cases in their populations.89 These delays in
both recognizing and reporting the disease likely led to uncontrolled spread, as public
health officials were unable to appropriately respond and early interventions were not
implemented.

Several US facilities have gone into lockdown during the pandemic in an attempt to
reduce viral transmission—often with unintended consequences. Many detention
facilities and prisons have stopped visitations without adequately providing virtual
means for prisoners to communicate with loved ones, which may harm the mental and
emotional health of inmates and their families.90,91 Similarly, in-person access to lawyers
has been curtailed by both federal and state facilities, while email correspondence with
incarcerated people continues to be monitored by facility staff, threatening their right to
attorney–client privilege.90-92 Other interventions implemented to decrease transmission
between inmates include canceling activities,93 closing common spaces, and, in juvenile
facilities, canceling school.94

In some cases, carceral facilities do not have spaces appropriate for quarantining or
isolating inmates who are ill or have been exposed to someone with COVID-19. In other
facilities, the only usable spaces for quarantine or isolation are segregation cells that are
typically used for solitary confinement.95 However, these spaces lack the medical capacity
and supervision necessary for medical isolation. Solitary confinement is a punitive
measure that severely restricts access to recreation and contact with friends and family,
and there is little transparency in the process.96 Many incarcerated people will not report
potential COVID-19 symptoms for fear of being placed in such a situation.




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   12
There have been riots in some carceral facilities related to COVID-19. A riot broke out
in Ware State Prison in Georgia on August 2, 2020—a lack of medical care has been
implicated as a factor contributing to the uprising.97 Fifteen other countries have also
had prison riots related to COVID-19.98 Bolivia,99 Colombia,100 Iran,101 Italy,102 and South
Africa,103 and have all had rebellions stemming from inmates protesting COVID-19
responses or lack of responses. Some of these riots have resulted in fatalities and others
led to prison breakouts.

Carceral facilities are not the only branches of the criminal justice system to be affected
by COVID-19. Already-backlogged courts have been further clogged as a result of
shutdowns and closures related to COVID-19.104 Since courts have begun to reopen,
there have also been struggles implementing practices that maintain social distancing
in courthouses. Although some courts are able to function virtually, others still require
in-person meetings.105 The most common interventions implemented in courts so far
have included suspending jury trials, restricting entrances to courthouses, encouraging
or requiring teleconferencing over in-person hearings, granting extensions to court
deadlines, and generally suspending in-person proceedings.106 Even the US Supreme
Court held virtual arguments for the first time in its history because of this pandemic.107
Some jurisdictions have restarted jury trials, which many feel cannot be held virtually,
with new interventions, including plexiglass between jurors and attorneys or holding
court in local gyms in order to increase physical distancing between those present.108

Law enforcement has also been affected by COVID-19. In the United States, law
enforcement officers have implemented public health measures during the pandemic
in an inconsistent and unequal fashion. In New York City, for example, Black and Latinx
people represented 39 of the 40 individuals arrested for social distancing violations
between March 17 and May 4, 2020.109 In some cases, police in the United States have
implemented measures antithetical to preventing the spread of COVID-19. For example,
2 Black men were escorted out of a Walmart in Illinois by an officer with his hand on
his gun after being told that they could not wear masks inside the store.110 In addition,
during protests against the murders of George Floyd, Breonna Taylor, and other Black
Americans at the hands of law enforcement, police crowded arrested protesters in
confined spaces such as public transit buses, sometimes for hours at a time.111,112
These tactics hinder the progress by public health officials in combating COVID-19
misinformation, encouraging mask use, and promoting social distancing.

Several countries have seen high numbers of police officers infected with COVID-19
as they carry out their duties.113,114 In some places, law enforcement personnel do not
have sufficient PPE, like masks and gloves. In the United States, the Fraternal Order
of Police reports that as of October 11, 238 officers have died from COVID-19.115 The
Department of Homeland Security has initiated several public–private partnerships to
address the shortage of PPE for first responders, including police.116 COVID-19 illness
or exposure and quarantine could lead to staff shortages for police departments.
The CDC has provided guidance for law enforcement concerning the minimum PPE
recommendations and guidelines for interacting with potential COVID-19 cases.117 Law


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   13
enforcement personnel exhibiting symptoms of COVID-19 are currently considered a
high priority for COVID-19 testing.118


Negative Impact of Carceral Facilities on SARS-CoV-2
Transmission Risk
Even before the current COVID-19 pandemic, carceral facilities were known to
be reservoirs propagating respiratory disease within their walls, as well as to the
community at large.119 Carceral facilities are often hotspots for infectious diseases for
several reasons.84,119,120

First, carceral facilities often struggle with overcrowding. According to the World
Prison Brief, the US prison system is at 99.8% capacity.121 In crowded living conditions,
incarcerated individuals are in close contact with others, and physical distancing among
infected or exposed people is nearly impossible. Overcrowding is a known risk factor for
infection, and high-density prisons can more than double the risk of major infections,
such as tuberculosis.119 Although the United States accounts for just 5% of the world’s
population, it represents 25% of the world’s prison population. This is attributable to a
rise in both admissions to carceral facilities and lengths of sentences beginning in the
1970s. Major policy drivers of this change include mandatory minimum sentences for
drug offenses, “3 strikes” laws requiring long sentences after 3 felonies, and restrictions
on parole. As a consequence, the size of the incarcerated population has increased by
700% since 1970.122 Another report estimates that if states fail to reduce jail populations,
COVID-19 deaths may increase by 100,000.123 This estimate, looks at current prison
populations, infection rates, and death rates, modeling the potential contribution of
carceral facilities to overall numbers of deaths. The analysis projects deaths in carceral
facilities for different possible scenarios, depending on the stringency of mitigation
measures that are put in place to prevent introduction and spread of COVID-19.123

Second, carceral facilities are dynamic environments that intermix incarcerated people
and correctional custody, healthcare, and other staff. Correctional staff can become
infected in the community and bring COVID-19 into facilities. For example, incarcerated
people are required to interact with numerous correctional staff members daily to
receive food, obtain medication, and get access to outside recreational facilities. One
infected correctional officer or detainee can spread infections between many different
areas of the prison. Incarcerated individuals can transmit the SARS-CoV-2 virus through
interaction with other incarcerated people in the facility or through transfers. For
example, a transfer between prisons in California seeded the outbreak at San Quentin
Prison that had affected more than 2,100 inmates as of July 23, 2020.124,125 Further,
correctional staff and returning citizens can become infected in correctional facilities,
which often have high rates of infection, and spread the virus back into the community.

Third, carceral facilities generally lack the laboratory capacity, medical personnel,
testing supply, and quality control to effectively prevent and respond to a respiratory


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   14
disease outbreak such as COVID-19.120 This can lead to delayed case detection, poor
contact tracing, and inadequate treatment of infectious cases.120 This fact has been well
documented in studies of tuberculosis, one of which found that 21% of prisons lacked
organized healthcare systems allowing for timely testing.119 In addition, individuals
infected with COVID-19 can quickly deteriorate, and current sick call protocols can
make it difficult to receive timely care in the event of worsening symptoms. During an
outbreak, limited medical staff may not be able to respond to other chronic and routine
medical conditions in a facility.126

Fourth, while there is a constitutional mandate to provide healthcare services in
carceral facilities,127 there is no set of basic, universally required healthcare standards
that facilities must provide. Thus, there is high variability among facilities in access to
and quality of provision of clinical services and little or no oversight or accountability.128
Additionally, there are no mandatory standards to ensure that even basic patient
protections are in place. These factors place the rights, health, and lives of incarcerated
people at risk. People who are incarcerated are further limited in their ability to obtain
appropriate medical care and relief due to the Prison Litigation Reform Act, which
routinely prevents courts from ordering the release of medically vulnerable individuals
and implementing measures to prevent the transmission of the SARS-CoV-2 virus.129,130

The consequences of failing to enact nationally mandated standards for healthcare in
carceral facilities have become strikingly apparent during the COVID-19 pandemic.
While some facilities may have been quick to adopt sound infection mitigation
measures, many other facilities only test incarcerated people if they develop symptoms.
In a report published in May from the CDC, only 69% of jurisdictions reported any
data on COVID-19 in their prisons or jails.131 In addition, the report noted that many
correctional facilities do not provide testing to their staff and assume they will receive
testing at outside medical systems—such as at the local hospital or community testing
site.122

Such inconsistencies continue to be seen across other infection control efforts. Access
to hygiene supplies and SARS-CoV-2 testing in carceral facilities overall varies widely
from week to week and facility to facility. While prison and jail facilities state they
provide a range of COVID-19 prevention materials, such as clean masks and sufficient
handwashing materials (eg, soap, clean towels, hand sanitizer with 60% alcohol), this
is at odds with many anecdotal reports from incarcerated people.132-134 Overall, these
policies require national standardization and accountability systems to ensure actual
implementation and compliance.


How Courts Increase the Risk of SARS-CoV-2 Infection
Courthouses are environments where many people congregate. A number of features of
courthouses and courtrooms can heighten risks for exposure, acquisition, transmission,
and clinical complications of infectious diseases.



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   15
First, courthouses pose physical and mechanical risks, such as close confinement,
insufficient ventilation, shared toilet space for detainees while in lockup, and shared
eating environments, as well as limited access to hygiene (eg, sinks) and PPE (eg, masks
and gloves) in some courthouses.

Second, people in a courthouse are at heightened risk of exposure and infection because
of the need to protect attorney–client privilege, which, in turn, requires close-quarter
communication and contact. Additionally, the passing of physical exhibits poses a risk
of spreading infection.

Third, in-person hearings and trials in courts require incarcerated people, jurors,
lawyers, and courtroom staff to travel to the courthouse. Transfers of incarcerated
people require contact, such as during putting on or removing handcuffs, and have
been linked to several COVID-19 outbreaks. A number of reports state that correctional
staff often wear insufficient or no masks during these transfers, which may include long
drives of greater than 1 hour in length in a small, confined space with officers and other
incarcerated people.135 These transfers pose a risk to incarcerated people and increase
their likelihood of infection. Lawyers may arrive from out of state and require air travel
and hotel stays to represent their clients. Even when participants in the court system
live nearby, they may need to take public transportation to travel to the courthouse.
As maintaining social distancing and other precautions is often difficult during travel,
in-person appearances in courtrooms can further expose individuals to COVID-19
infection.

Fourth, jurors are at risk for infection because of their movement as a unit: taking
breaks in rooms that do not permit social distancing, sitting in a jury box designed
for optimal visual and auditory observation and not social distancing, conferring in
jury rooms where outside ventilation is uncommon and physical distancing may not
be possible, and even traveling in communal transportation from parking lots to the
courthouse, if that is used.

Fifth, courthouses can create opportunities for SARS-CoV-2 to spread from the
community into carceral facilities and vice versa. Courtroom security officers are in
close proximity and contact with the detainees when they place restraints on them
each day as they enter or leave the courtroom. Defense attorneys and paralegals also
interact with detainees for several hours each day while in trial. Because asymptomatic
and presymptomatic individuals can spread SARS-CoV-2, screening or monitoring fever
of staff and detainees may not detect when a detainee or staff member has become
infected.

Finally, it is possible that virtual court proceedings and measures like face coverings
may have some as yet unknown effect on rulings or jury trial outcomes. It is important
to keep this in mind and conduct research to better understand the impact of COVID-19
measures on how justice is served.



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   16
How Police and Nongovernmental Organizations Can
Increase Risks of Transmission of SARS-CoV-2
Police and nongovernmental organizations working with the justice system interact
with individuals who come into contact with the system on a regular basis. These
interactions can carry risks not only for the police and nongovernmental organizations
but also for members of the public. Practices like crowding individuals together can
increase those risks.


Recommendations for Jails, Prisons, and Detention Centers
1. Reduce population density of carceral facilities
     • Reduce admissions into carceral facilities. Pretrial detention should be
       considered only under rare circumstances, such as when an individual has made
       credible, serious threats of violence or flight from prosecution.136 Do not detain
       people held for nonpayment of fines or fees, insufficient funds for bail, or parole
       or probation violations.
     • Expedite release or parole for all older incarcerated individuals and those with
       chronic conditions that predispose them to severe COVID-19 disease—including,
       but not limited to, lung disease, heart disease, diabetes, hypertension, obesity,
       pregnancy, and immunocompromised states.137-143
     • Consider reduction in carceral facility populations to levels at which facilities can
       safely socially distance with staff and remaining incarcerated individuals.96
2. Reexamine the relationship between health and incarceration in decisions of bail,
   sentencing, and release
     • Implement policies and procedures that incorporate the defendant’s COVID-
       related health risks into decisions related to incarceration, bail, sentencing, and
       release.
     • Account for the risk of COVID-19 infection in destination carceral facilities
       during sentencing and consider alternatives to incarceration on health grounds.
       Provide judges with bench cards to remind them to weigh the impact of
       COVID-19 when sentencing.
     • Enhance use of alternatives to incarceration to reduce COVID-19 risk. Reconsider
       and reduce reliance on incarceration for purposes related to mental health and
       substance use treatment. Redirect funding from carceral settings to wraparound
       community-based services to address these issues in order to reduce COVID-19
       transmission risk.




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   17
3. Make SARS-CoV-2 testing results and prevention strategies public
     • Mandate that all facilities report testing schedules and results for incarcerated
       individuals and staff. These data should include date, type, and number of
       tests as well as the number of positive and negative test results. Data should be
       reported separately for staff and incarcerated individuals.
     • Require correctional facility administrators to make their plans for prevention
       and management of COVID-19 in their institutions publicly available, as the
       San Francisco sheriff’s department and others have done. Protocols should be
       in line with national CDC guidance in closed and shared settings. Frequently
       updated recommendations and model protocols are available from the National
       Commission on Correctional Health Care144 and Amend at UCSF.145
4. Conduct widespread and continuous SARS-CoV-2 viral testing
     • Undertake antibody testing of incarcerated populations in order to better
       understand how much of the US incarcerated population, and staff working with
       this population, has been infected to date.
     • Implement routine diagnostic testing of incarcerated individuals and staff.
       This should include testing upon a being admitted or transferred to the facility,
       including new staff and workers. It should include testing for anyone with any of
       the CDC-defined COVID-19 symptoms.
     • Routine institution-wide diagnostic testing should also take place for
       asymptomatic individuals, given the frequency of asymptomatic infection and
       the importance of early recognition of COVID-19 outbreaks in carceral facilities.
       Where feasible and available, these facilities should consider using rapid antigen
       tests to test both inmates and staff on a regular basis, perhaps weekly, to identify
       outbreaks early and prevent onward transmission.
     • Very inexpensive paper-based rapid antigen tests that are intended for home use
       may become available in the coming months. If so, it may be cost effective and
       feasible to test incarcerated individuals and staff on an even more frequent basis
       with these tests, further diminishing the chances of COVID-19 outbreaks within
       facilities.
5. Implement quarantine and medical isolation strategies to respond to active SARS-
   CoV-2 cases
     • Implement a comprehensive plan to quarantine those who have been exposed
       to COVID-19 and medically isolate confirmed COVID-19 cases. It is important to
       note that quarantine and medical isolation, which are public health measures,
       are not equivalent to solitary confinement, which is a punitive measure and
       harmful to physical and mental health (Table 1). Those in medical isolation or
       quarantine should be provided means to make physical separation from others
       bearable, including enhanced communication with loved ones.



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   18
     • People in medical isolation or quarantine should have easy access to healthcare
       providers who offer daily monitoring and updates on how long they can expect to
       remain in isolation.
     • If facilities have no option but to repurpose units typically reserved for
       solitary confinement for medical isolation and quarantine, they should use
       explicit messaging to distinguish the purpose of this physical separation from
       disciplinary measures.96

        Table 1. Comparing Solitary Confinement, Medical Isolation, and Quarantine96


                               Solitary Confinement         Quarantine                   Medical Isolation
         Mechanism             Separation of people         Separation of people         Separation of people
                               from population as a         exposed to contagious        with a contagious
                               means of punishment          disease from                 disease from
                                                            population                   population

         Purpose               Punitive                     Reduce spread of             Reduce spread of
                                                            disease                      disease

         Duration              Determined by                Determined by                Determined by
                               custody                      medical staff, until         medical staff,
                                                            incubation period            until person is
                                                            passes or status is          deemed no longer
                                                            changed to medical           contagious
                                                            isolation if patient
                                                            develops disease


6. Modify facility practices and procedures to prevent SARS-CoV-2 spread
     • Implement prevention policies as outlined in CDC interim guidance on
       management of COVID-19 in correctional and detention facilities.131 As outlined
       in this report, policies should be implemented to promote social distancing
       policies in communal areas, enforce cleaning and disinfecting practices, and
       ensure the availability of personal hygiene materials, including sufficient soap,
       and hand sanitizer with at least 60% alcohol.
     • If the national supply of surgical masks is sufficient to protect healthcare
       workers, with excess supply that can be provided to other priority groups, then
       provide surgical masks to all staff and incarcerated individuals and ensure that
       masks are replaced regularly. If surgical masks are not available for use, then
       cloth masks should be used for all incarcerated individuals and criminal justice
       system staff. No gators, bandanas, or masks with valves should be allowed
       because they do not provide appropriate protection for the wearer and/or persons
       coming into contact with the wearer. Cloth masks should be in accord with CDC
       guidelines.146

COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			          19
     • Move activities outdoors as much as possible.
     • Cease any collection of fees or copays for medical care.
     • If visitation and group activities are discontinued, ensure communication
       channels are available at no cost for family and friends. Identify alternative forms
       of activity to support the mental health of incarcerated people.
7. Standardize healthcare services in carceral facilities to ensure incarcerated people
   have access to standard care for COVID-19
     • Mandate a national set of basic standards of care for COVID-19 for healthcare
       operations and develop strategies to ensure compliance.
     • Remove the Medicaid “inmate exclusion clause,” which prohibits billing services
       for any individual who is incarcerated unless the individual is treated in a
       hospital or medical institution outside the facility for 24 hours or more.
     • Urge Congress to amend or repeal the Prison Litigation Reform Act in
       order to facilitate the release of medically vulnerable individuals who will
       be at particularly high risk of COVID-19 and allow courts to mandate the
       implementation measures to prevent SARS-CoV-2 transmission.
     • Implement an independent oversight board to examine the implementation of
       standards of care for carceral settings.
     • If and when safe and effective therapeutics for treatment of COVID-19 become
       available, infected incarcerated individuals should have equal access to such
       treatment as nonincarcerated infected individuals.
8. When a safe and effective SARS-CoV-2 vaccine becomes available, prioritize
   vaccination access to incarcerated individuals and staff working in carceral facilities,
   equivalent to prioritizing vaccination in other high-risk congregate care settings (ie,
   nursing homes).


Recommendations for Courts
1. Implement alternatives to in-person court appearances when possible.147
2. Provide adequate access to technology in carceral facilities for virtual court
   appearances.
3. When in-person court proceedings must occur, they should be conducted in a way
   that ensures adequate physical distancing for staff, defendants, and juries. All
   parties should wear masks. In some places, this work should be moved to larger
   facilities (eg, gyms) where people can maintain adequate spacing.




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   20
Concluding Statement
COVID-19 poses a great threat to incarcerated individuals, staff members who work
at detention facilities, and the broader criminal justice system. The current justice
system, particularly the operations of facilities of incarceration, are not able to protect
incarcerated individuals from COVID-19. Changes are urgently needed to diminish the
risk of transmission and provide the standard of care to those who have been infected
with this disease.




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			   21
References
1.    Xu J, Zhao S, Teng T, et al. Systematic comparison of two animal-to-human transmitted human
      coronaviruses: SARS-CoV-2 and SARS-CoV. Viruses. 2020;12(2):244.
2.    Yan R, Zhang Y, Li Y, Xia L, Guo Y, Zhou Q. Structural basis for the recognition of SARS-CoV-2 by full-
      length human ACE2. Science. 2020;367(6485):1444-1448.
3.    COVID-19 dashboard by the Center for Systems Science and Engineering (CSSE) at Johns Hopkins
      University. Johns Hopkins University of Medicine Coronavirus Resource Center website. Accessed
      August 2, 2020. https://coronavirus.jhu.edu/map.html
4.    Havers FP, Reed C, Lim TL, et al. Seroprevalence of antibodies to SARS-CoV-2 in 10 sites
      in the United States, March 23-May 12, 2020. JAMA Intern Med. July 21, 2020. doi:10.1001/
      jamainternmed.2020.4130
5.    Katz J, Lu D, Sanger-Katz M. Tracking the real coronavirus death toll in the United States.
      New York Times. Updated July 29, 2020. Accessed August 4, 2020. https://www.nytimes.com/
      interactive/2020/05/05/us/coronavirus-death-toll-us.html
6.    Almukhtar S, Aufrichtig A, Bloch M, et al. Coronavirus in the U.S.: latest map and case count.
      Updated August 2, 2020. New York Times. Updated August 6, 2020. Accessed August 6, 2020. https://
      www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html
7.    World Health Organization. Transmission of SARS-CoV-2: implications for infection prevention
      precautions. Published July 9, 2020. Accessed August 4, 2020. https://www.who.int/news-room/
      commentaries/detail/transmission-of-sars-cov-2-implications-for-infection-prevention-precautions
8.    US Centers for Disease Control and Prevention. Social distancing: keep a safe distance to slow the
      spread. Updated July 15, 2020. Accessed August 4, 2020. https://www.cdc.gov/coronavirus/2019-
      ncov/prevent-getting-sick/social-distancing.html
9.    Mahase E. COVID-19: Physical distancing of at least one metre is linked to large reduction in
      infection. BMJ. 2020;369:m2211.
10.   Klompas M, Baker MA, Rhee C. Airborne transmission of SARS-CoV-2: theoretical considerations
      and available evidence. JAMA. 2020;324(5):441-422.
11.   US Centers for Disease Control and Prevention. Detailed disinfection guidance: interim
      recommendations for U.S. households with suspected or confirmed coronavirus disease
      2019 (COVID-19). Updated July 10, 2020. Accessed August 24, 2020. https://www.cdc.gov/
      coronavirus/2019-ncov/prevent-getting-sick/cleaning-disinfection.html
12.   Nishiura H, Linton NM, Akhmetzhanov AR. Serial interval of novel coronavirus (COVID-19)
      infections. Int J Infect Dis. 2020;93:284-286.
13.   Ganyani T, Kremer C, Chen D, et al. Estimating the generation interval for coronavirus disease
      (COVID-19) based on symptom onset data, March 2020. Euro Surveill. 2020;25(17):2000257.
14.   Wei WE, Li Z, Chiew CJ, Yong SE, Toh MP, Lee VJ. (2020). Presymptomatic transmission of SARS-
      CoV-2—Singapore, January 23–March 16, 2020. MMWR Morb Mortal Wkly Rep. 2020:69:411-415.
15.   Zhang W. Estimating the presymptomatic transmission of COVID19 using incubation period and
      serial interval data. Preprint. medRxiv. Posted April 6, 2020. Accessed September 28, 2020. https://
      doi.org/10.1101/2020.04.02.20051318
16.   Du Z, Wang L, Cauchemez S, et al. Risk for transportation of 2019 novel coronavirus (COVID-19)
      from Wuhan to other cities in China. Emerg Infect Dis. 2020;26(5):1049-1052.




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			           22
17.   Emery JC, Russel TW, Liu Y, et al. The contribution of asymptomatic SARS-CoV-2 infections to
      transmission-a model-based analysis of the Diamond Princess outbreak. eLife. 2020;9:e58699.
18.   Casey M, Griffin J, McAloon CG, et al. Estimating pre-symptomatic transmission of COVID-19:
      a secondary analysis using published data. Preprint. medRxiv. Posted May 11, 2020. Accessed
      September 28, 2020. https://doi.org/10.1101/2020.05.08.20094870
19.   Prakash MK. Quantitative COVID-19 infectiousness estimate correlating with viral shedding and
      culturability suggests 68% pre-symptomatic transmissions. Preprint. medRxiv. Posted May 12, 2020.
      Accessed September 28, 2020. https://doi.org/10.1101/2020.05.07.20094789
20.   Hu S, Wang W, Wang Y, et al. Infectivity, susceptibility, and risk factors associated with SARS-CoV-2
      transmission under intensive contact tracing in Hunan, China. Preprint. medRxiv. Posted August 7,
      2020. Accessed September 28, 2020. https://doi.org/10.1101/2020.07.23.20160317
21.   Peak CM, Kahn R, Grad YH, et al. Individual quarantine versus active monitoring of contacts for the
      mitigation of COVID-19: a modelling study. Lancet Infect Dis. 2020;20(9):1025-1033.
22.   He X, Lau EH, Wu P, et al. Temporal dynamics in viral shedding and transmissibility of COVID-19.
      Nat Med. 26(5):672-675.
23.   Chun JU, Baek G, Kim Y. Transmission onset distribution of COVID-19. Int J Infect Dis. 2020;99:403-
      407.
24.   World Health Organization (WHO). Key Planning Recommendations for Mass Gatherings in the Context
      of the Current COVID-19 Outbreak. Interim Guidance 29 May 2020. Geneva: WHO; 2020. Accessed
      September 28, 2020. https://apps.who.int/iris/handle/10665/332235
25.   Lu J, Gu J, Li K, et al. COVID-19 outbreak associated with air conditioning in restaurant, Guangzhou,
      China, 2020. Emerg Infect Dis. 2020;26(7):1628-1631.
26.   Ahlawat A, Wiedensohler A, Mishra SK. An overview on the role of relative humidity in airborne
      transmission of SARS-CoV-2 in indoor environments. Aerosol Air Qual Res. 2020;20:1856-1861.
27.   Ibarrondo FJ, Fulcher JA, Goodman-Meza D, et al. Rapid decay of anti–SARS-CoV-2 antibodies in
      persons with mild Covid-19. N Engl J Med. 2020;383(11):1085-1087.
28.   Long Q-X, Tang X-J, Shi Q-L, et al. Clinical and immunological assessment of asymptomatic SARS-
      CoV-2 infections. Nat Med. 2020;26:1200-1204.
29.   Galanti M, Birger R, Ud-Dean M, et al. Longitudinal active sampling for respiratory viral infections
      across age groups. Influenza Other Respir Viruses. 2019;13:226-232.
30.   Zumla A, Hui DS, Perlman S. Middle East respiratory syndrome. Lancet. 2015;386(9997):995-1007.
31.   Mo H, Zeng G, Ren X, et al. Longitudinal profile of antibodies against SARS-coronavirus in SARS
      patients and their clinical significance. Respirology. 2006;11(1):49-53.
32.   Wu Z, McGoogan JM. Characteristics of and important lessons from the coronavirus disease 2019
      (COVID-19) outbreak in China: summary of a report of 72 314 cases from the Chinese Center for
      Disease Control and Prevention. JAMA. 2020;323(13):1239-1242.
33.   Stokes EK, Zambrano LD, Anderson KN, et al. (2020). Coronavirus Disease 2019 Case Surveillance –
      United States, January 22–May 30, 2020. MMWR Morb Mortal Wkly Rep. 2020;69(24):759-765.
34.   US Centers for Disease Control and Prevention. COVID-19 pandemic planning scenarios. Updated
      September 10, 2020. Accessed September 28, 2020. https://www.cdc.gov/coronavirus/2019-ncov/
      hcp/planning-scenarios.html
35.   Razzaghi H, Wang Y, Lu H, et al. Estimated county-level prevalence of selected underlying medical
      conditions associated with increased risk for severe COVID-19 illness – United States, 2018. MMWR
      Morb Mortal Wkly Rep. 2020;69(29):945-950.


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			           23
36.   Wilder JM. The disproportionate impact of COVID-19 on racial and ethnic minorities in the United
      States. Clin Infect Dis. July 10, 2020. doi:10.1093/cid/ciaa959
37.   Holtgrave DR, Barranco M, Tesoriero JM, et al. Assessing racial and ethnic disparities using a
      COVID-19 outcomes continuum for New York State. Ann Epidemiol. 2020;48:9-14.
38.   Adhikari S, Pantaleo NP, Feldman JM, et al. Assessment of community-level disparities in
      coronavirus disease 2019 (COVID-19) infections and deaths in large US metropolitan areas. JAMA
      Netw Open. 2020;3(7):e2016938.
39.   Melvin SC, Wiggins C, Burse N, Thompson E, Monger M. The role of public health in COVID-19
      emergency response efforts from a rural health perspective. Prev Chronic Dis. 2020;17:200256.
40.   Price-Haywood EG, Burton J, Fort D, Seoane L. Hospitalization and mortality among black patients
      and white patients with Covid-19. N Engl J Med. 2020;238(26):2534-2543.
41.   Johnson-Mann C, Hassan M, Johnson S. COVID-19 pandemic highlights racial health inequities.
      Lancet Diabetes Endocrinol. 2020;8(8):663-664.
42.   US Centers for Disease Control and Prevention. Health equity considerations and racial and
      ethnic minority groups. Updated July 24, 2020. Accessed September 28, 2020. https://www.cdc.gov/
      coronavirus/2019-ncov/community/health-equity/race-ethnicity.html
43.   Greenaway C, Hargreaves S, Barkati S, et al. COVID-19: exposing and addressing health disparities
      among ethnic minorities and migrants. J Travel Med. July 24, 2020. doi:10.1093/jtm/taaa113
44.   Baptiste DL, Commodore-Mensah Y, Alexander AA, et al. COVID-19: shedding light on racial and
      health inequities in the United States. J Clin Nurs. 2020;29(15-16):2734-2736.
45.   Pirtle WNL. Racial capitalism: a fundamental cause of novel coronavirus (COVID-19) pandemic
      inequities in the United States. Health Educ Behav. 2020;47(4):504-508.
46.   Rozenfeld Y, Beam J, Maier H, et al. A model of disparities: risk factors associated with COVID-19
      infection. Int J Equity Health. 2020;19:126.
47.   Raifman MA, Raifman JR. Disparities in the population at risk of severe illness from covid-19 by
      race/ethnicity and income. Am J Prev Med. 2020;59(1):137-139.
48.   Alcendor DJ. Racial disparities-associated COVID-19 mortality among minority populations in the
      US. J Clin Med. 2020;9(8):2442.
49.   Hawkins D. Differential occupational risk for COVID-19 and other infection exposure according to
      race and ethnicity. Am J Ind Med. 2020;63(9):817-820.
50.   McClure ES, Vasudevan P, Bailey Z, Patel S, Robinson WR. Racial capitalism within public health:
      how occupational settings drive COVID-19 disparities. Am J Epidemiol. July 3, 2020. doi:10.1093/aje/
      kwaa126
51.   Gil RM, Marcelin JR, Zuniga-Blanco B, Marquez C, Mathew T, Piggott DA. COVID-19 pandemic:
      disparate health impact on the Hispanic/Latinx population in the United States. J Infect Dis. July 30,
      2020. doi:10.1093/infdis/jiaa474
52.   Azar K, Shen MJZ, Romanelli R, et al. Disparities in outcomes among COVID-19 patients in a large
      health care system in California. Health Aff (Millwood). 2020;39(7):1253-1262.
53.   American College of Physicians (ACP). Racial and Ethnic Disparities in Health Care. Updated 2010.
      Philadelphia: ACP; 2010. Accessed August 5, 2020. https://www.acponline.org/acp_policy/policies/
      racial_ethnic_disparities_2010.pdf
54.   Hooper MW, Nápoles AM, Pérez-Stable EJ. COVID-19 and racial/ethnic disparities. JAMA.
      2020;323(24):2466-2467.



COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			         24
55.   Bibbins-Domingo K. This time must be different: disparities during the COVID-19 pandemic. Ann
      Intern Med. 2020;173(3):233-234.
56.   Okonkwo NE, Aguwa UT, Jang M, et al. COVID-19 and the US response: accelerating health
      inequities. BMJ Evid Based Med. June 3, 2020. doi:10.1136/bmjebm-2020-111426
57.   Ministry of Health (New Zealand). COVID-19 – current cases. Updated August 6, 2020. Accessed
      August 6, 2020. https://www.health.govt.nz/our-work/diseases-and-conditions/covid-19-novel-
      coronavirus/covid-19-current-situation/covid-19-current-cases
58.   Best R, Boice J. Where the latest COVID-19 models think we’re headed - and why they disagree.
      FiveThirtyEight. Updated October 10, 2020. Accessed October 10, 2020. https://projects.
      fivethirtyeight.com/covid-forecasts/
59.   Gandhi M, Beyrer C, Goosby E. Masks do more than protect others during COVID-19: reducing the
      inoculum of SARS-CoV-2 to protect the wearer. J Gen Intern Med. July 31, 2020. doi:10.1007/s11606-
      020-06067-8
60.   Chou R, Dana T, Jungbauer R, et al. Masks for prevention of respiratory virus infections, including
      SARS-CoV-2, in health care and community settings: a living rapid review. Ann Intern Med. June 24,
      2020. doi:10.7326/M20-3213
61.   National Academies of Sciences, Engineering, and Medicine. Schools should prioritize reopening
      in fall 2020, especially for grades K-5, while weighing risks and benefits. Published July 15, 2020.
      Accessed August 26, 2020. https://www.nationalacademies.org/news/2020/07/schools-should-
      prioritize-reopening-in-fall-2020-especially-for-grades-k-5-while-weighing-risks-and-benefits
62.   World Health Organization. Draft landscape of COVID-19 candidate vaccines. July 31, 2020.
      Accessed August 4, 2020. https://www.who.int/publications/m/item/draft-landscape-of-covid-19-
      candidate-vaccines
63.   US Department of Defense. Coronavirus: Operation Warp Speed. Accessed August 24, 2020. https://
      www.defense.gov/Explore/Spotlight/Coronavirus/Operation-Warp-Speed/
64.   National Academies of Sciences, Engineering, and Medicine. A Framework for Equitable Allocation
      of Vaccine for the Novel Coronavirus. Washington DC: National Academies Press; 2020. https://doi.
      org/10.17226/25914
65.   Toner E, Barnhill A, Krubiner C, et al. Interim Framework for COVID-19 Vaccine Allocation and
      Distribution in the United States. Baltimore, MD: Johns Hopkins Center for Health Security; 2020.
      Accessed September 28, 2020. https://www.centerforhealthsecurity.org/our-work/publications/
      interim-framework-for-covid-19-vaccine-allocation-and-distribution-in-the-us
66.   US Food and Drug Administration. Coronavirus (COVID-19) update: daily roundup October 9, 2020.
      Published October 9, 2020. Accessed October 11, 2020. https://www.fda.gov/news-events/press-
      announcements/coronavirus-covid-19-update-daily-roundup-october-9-2020
67.   US Food and Drug Administration. Coronavirus testing basics. Last updated July 16, 2020. Accessed
      September 28, 2020. https://www.fda.gov/consumers/consumer-updates/coronavirus-testing-basics
68.   US Centers for Disease Control and Prevention. Interim guidance for rapid antigen testing for
      SARS-CoV-2. Updated September 4, 2020. Accessed September 28, 2020. https://www.cdc.gov/
      coronavirus/2019-ncov/lab/resources/antigen-tests-guidelines.html
69.   Wiersinga WJ, Rhodes A, Cheng AC, et al. Pathophysiology, transmission, diagnosis, and treatment
      of coronavirus disease 2019 (COVID-19). JAMA. 2020;324(8):782-793.
70.   Kim L, Garg S, O’Halloran A, et al. Risk factors for intensive care unit admission and in-hospital
      mortality among hospitalized adults identified through the U.S. Coronavirus Disease 2019 (COVID-
      19)-Associated Hospitalization Surveillance Network (COVID-NET). Clin Infect Dis. July 16, 2020.
      doi:10.1093/cid/ciaa1012

COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			           25
71.   Armstrong RA, Kane AD, Cook TM. Outcomes from intensive care in patients with COVID-19: a
      systematic review and meta-analysis of observational studies. Anaesthesia. 2020;75(10):1340-1349.
72.   Miller IF, Becker AD, Grenfell BT, Metcalf CJE. Disease and healthcare burden of COVID-19 in the
      United States. Nature Med. 2020;26:1212-1217.
73.   Milken Institute. COVID-19 treatment and vaccine tracker. Updated October 8, 2020. Accessed
      October 11, 2020. https://covid-19tracker.milkeninstitute.org/
74.   US Food and Drug Administration. Emergency Use Authorization for emergency use of remdesivir
      for the treatment of hospitalized 2019 coronavirus disease (COVID-19) patients. May 1, 2020.
      Accessed August 4, 2020. https://www.fda.gov/media/137564/download
75.   Coronavirus: US buys nearly all of Gilead’s Covid-19 drug remdesivir. BBC News. July 1, 2020.
      Accessed August 4, 2020. https://www.bbc.com/news/world-us-canada-53254487
76.   National Institutes of Health. COVID-19 treatment guidelines. Care of critically ill patients
      with COVID-19. Last updated October 9, 2020. Accessed October 10, 2020. https://www.
      covid19treatmentguidelines.nih.gov/critical-care/
77.   Saloner B, Parish K, Ward JA, DiLaura G, Dolovich S. COVID-19 cases and deaths in federal and state
      prisons. JAMA. 2020;324(6):602-603.
78.   Irvine M, Coombs D, Skarha J, et al. Modeling COVID-19 and its impacts on U.S. Immigration and
      Customs Enforcement (ICE) detention facilities, 2020. J Urban Health. 2020;97(4):439-447.
79.   Wilper AP, Woolhandler S, Boyd JW, et al. The health and health care of US prisoners: results of a
      nationwide survey. Am J Public Health. 2009;99(4):666-672.
80.   Bai JR, Befus M, Mukherjee DV, Lowy FD, Larson EL. Prevalence and predictors of chronic health
      conditions of inmates newly admitted to maximum security prisons. J Correct Health Care.
      2015;21(3):255-264.
81.   Rosen DL, Thomas S, Kavee AL, Ashkin EA. Prevalence of chronic health conditions among adults
      released from the North Carolina prison system, 2015-2016. N C Med J. 2019;80(6):332-337.
82.   Maruschak LM, Berzofsky M, Unangst J. Special Report: Medical Problems of State and Federal
      Prisoners and Jail Inmates, 2011-12. NCJ 248491. Washington DC: US Department of Justice, Office of
      Justice Programs, Bureau of Justice Statistics; 2015. Accessed September 28, 2020. https://www.bjs.
      gov/content/pub/pdf/mpsfpji1112.pdf
83.   Hetey RC, Eberhardt JL. The numbers don’t speak for themselves: racial disparities and the
      persistence of inequality in the criminal justice system. Curr Dir Psychol Sci. 2018; 27(3):183-187.
84.   Bick JA. Infection control in jails and prisons. Clin Infect Dis. 2007;45(8):1047-1055.
85.   America’s geriatric prison population is growing. Economist. May 26, 2018. Accessed August 24,
      2020. https://www.economist.com/united-states/2018/05/26/americas-geriatric-prison-population-
      is-growing
86.   The Marshall Project. A state-by-state look at coronavirus in prisons. Updated August 6, 2020.
      Accessed August 7, 2020. https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-
      coronavirus-in-prisons
87.   Reinhart E, Chen D. Incarceration and its disseminations: COVID-19 pandemic lessons from
      Chicago’s Cook County Jail. Health Aff (Millwood). 2020;39(8):1412-1418.
88.   US Federal Bureau of Prisons. COVID-19 coronavirus. Accessed August 4, 2020. https://www.bop.
      gov/coronavirus/index.jsp




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			           26
89.   Gross SJ, Conarck B. Amid rebukes over secrecy, Florida prison system begins to reveal ravages of
      coronavirus. Miami Herald. April 17, 2020. Updated April 18, 2020. Accessed August 7, 2020. https://
      www.miamiherald.com/news/special-reports/florida-prisons/article242096896.html
90.   Federal Bureau of Prisons. BOP implementing modified operations. Accessed August 7, 2020.
      https://www.bop.gov/coronavirus/covid19_status.jsp
91.   The Marshall Project. How prisons in each state are restricting visits due to coronavirus. Published
      March 17, 2020. Updated August 6, 2020. Accessed August 7, 2020. https://www.themarshallproject.
      org/2020/03/17/tracking-prisons-response-to-coronavirus
92.   Crump C, White K. Op Ed: Lawyers can’t visit clients in prison, so quit monitoring their emails.
      Los Angeles Times. June 22, 2020. Accessed August 7, 2020. https://www.latimes.com/opinion/
      story/2020-06-22/lawyers-incarcerated-prisons-email-monitor
93.   Iturri F, Gale-Bentz E, Reinhard EE, et al. Incarceration and pandemic-related restrictions during
      COVID-19: an empathic understanding of two worlds. Psychol Trauma. 2020;12(S1):S233-S235.
94.   Kingkade T. Coronavirus in juvenile detention is a “nightmare scenario,” doctors and advocates
      say. NBC News. March 27, 2020. Accessed August 7, 2020. https://www.nbcnews.com/news/us-news/
      coronavirus-juvenile-detention-nightmare-scenario-doctors-advocates-say-n1170256
95.   Williams B, Ahalt C, Cloud D, Augustine D, Rorvig L, Sears D. Correctional facilities in the shadow
      of COVID-19: unique challenges and proposed solutions. Health Affairs Blog. Published March 26,
      2020. Accessed August 7, 2020. https://www.healthaffairs.org/do/10.1377/hblog20200324.784502/
      full/
96.   Cloud DH, Ahalt C, Augustine D, Sears D, Williams B. Medical isolation and solitary confinement:
      balancing health and humanity in US jails and prisons during COVID-19. J Gen Intern Med.
      2020;35(9):2738-2742.
97.   Rahman K. Riot at Ware State Prison in Georgia leaves 2 staff members, 3 inmates injured amid
      reports of violence on livestreams. Newsweek. August 2, 2020. Accessed August 4, 2020. https://www.
      newsweek.com/georgia-prison-riot-guards-stabbed-1522203
98.   Zeveleva O. Prison riots and the COVID-19 pandemic: a global uprising? Gulagechoes. Published
      April 15, 2020. Accessed August 7, 2020. https://blogs.helsinki.fi/gulagechoes/2020/04/15/prison-
      riots-and-the-covid-19-pandemic-a-global-uprising/
99.   Bolivian prison inmates riot over COVID-19 exposure. Reuters. July 27, 2020. Accessed August 4,
      2020. https://news.yahoo.com/bolivian-prison-inmates-riot-over-213343342.html
100. 23 dead in Colombia prison riot sparked by COVID-19 panic; Chile enforces curfew. RTE. Updated
     March 23, 2020. Accessed August 4, 2020. https://www.rte.ie/news/world/2020/0323/1124760-
     coronavirus-covid19-central-south-america/
101. Amnesty International. Iran: prisoners killed by security forces during COVID-19 pandemic
     protests. Published April 9, 2020. Accessed August 7, 2020. https://www.amnesty.org/en/latest/
     news/2020/04/iran-prisoners-killed-by-security-forces-during-covid19-pandemic-protests/
102. Mahbubani R. About 50 inmates escaped from Italian prisons as the coronavirus triggered riots and
     brought the country’s criminal-justice system to a halt. Business Insider. March 9, 2020. Accessed
     August 7, 2020. https://www.businessinsider.com/inmates-riot-escape-from-italian-prisons-amid-
     coronavirus-restrictions-2020-3
103. Riot breaks out at Eastern Cape prison after “gross violation of rights.” South African. May 12,
     2020. Accessed August 4, 2020. https://www.thesouthafrican.com/news/prison-riot-eastern-cape-
     lusikisiki-covid-19-2020/


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			          27
104. Torres JA. COVID-19 spike causes “near-shutdown” of criminal justice system. Florida Today. July
     27, 2020. Accessed August 7, 2020. https://www.floridatoday.com/story/news/2020/07/27/brevard-
     court-system-struggles-amid-coronavirus-shutdown-case-backlog/5485995002/
105. Miller C. How COVID-19 is impacting California courts: roundup of services. Recorder. August
     3, 2020. Accessed August 7, 2020. https://www.law.com/therecorder/2020/07/13/how-covid-19-is-
     impacting-california-courts-roundup-of-services/
106. National Conference of State Legislatures. Criminal justice system responses to COVID-19. April 21,
     2020. Accessed August 6, 2020. https://www.ncsl.org/research/civil-and-criminal-justice/criminal-
     justice-and-covid-19.aspx
107. Higgins T. Can you argue in pajamas? Lawyers get ready for first-ever Supreme Court oral
     arguments by phone. CNBC. April 16, 2020. Accessed August 7, 2020. https://www.cnbc.
     com/2020/04/16/coronavirus-supreme-court-virtual-oral-arguments.html
108. Marimow AE, Jouvenal J. Courts dramatically rethink the jury trial in the era of the coronavirus.
     Washington Post. July 31, 2020. Accessed August 7, 2020. https://www.washingtonpost.com/local/
     legal-issues/jury-trials-coronavirus/2020/07/31/8c1fd784-c604-11ea-8ffe-372be8d82298_story.html
109. Southall, A. Scrutiny of social-distance policing as 35 of 40 arrested are Black. New York Times. May
     7, 2020. Accessed August 6, 2020. https://www.nytimes.com/2020/05/07/nyregion/nypd-social-
     distancing-race-coronavirus.html
110. Jan T. Two Black men say they were kicked out of Walmart for wearing protective masks. Others
     worry it will happen to them. Washington Post. April 9, 2020. Accessed August 6, 2020. https://www.
     washingtonpost.com/business/2020/04/09/masks-racial-profiling-walmart-coronavirus/
111. Queally J. LAPD packed arrested protesters in confined space for hours, heightening coronavirus
     risk. LA Times. June 13, 2020. Accessed August 6, 2020. https://www.latimes.com/california/
     story/2020-06-13/lapd-packed-those-arrested-during-protests-in-confined-space-for-hours-
     heightening-coronavirus-risk
112. Carlisle M. Bus drivers in Minneapolis and New York City have refused to help with police
     transportation. Time. May 30, 2020. Accessed August 7, 2020. https://time.com/5845451/bus-drivers-
     protesters-police-george-floyd/
113. AFP. More than 220 police dead from COVID-19 in Peru, 15,000 infected. Macau News Agency
     International. June 24, 2020. Accessed August 6, 2020. https://www.macaubusiness.com/more-than-220-
     police-dead-from-covid-19-in-peru-15000-infected/
114. “Chasing the virus”: how India’s largest slum overcame a pandemic. Al Jazeera. July 1, 2020.
     Accessed September 28, 2020. https://www.aljazeera.com/news/2020/07/01/chasing-the-virus-how-
     indias-largest-slum-overcame-a-pandemic/
115. Fraternal Order of Police. COVID-19 line-of-duty deaths. Accessed October 11, 2020. https://
     fopcovid19.org/news/covid-19-line-of-duty-deaths/
116. US Department of Homeland Security. Innovative public-private partnerships help to address first
     responder protective equipment challenges during COVID-19 pandemic. Accessed August 7, 2020.
     https://www.dhs.gov/science-and-technology/first-responder-protective-equipment-challenges-
     during-covid-19
117. US Centers for Disease Control and Prevention. What law enforcement personnel need to know
     about coronavirus disease 2019 (COVID-19). Updated March 12, 2020. Accessed August 6, 2020.
     https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-law-enforcement.html




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			           28
118. US Centers for Disease Control and Prevention. FAQs for law enforcement agencies and personnel.
     Updated April 27, 2020. Accessed August 6, 2020. https://www.cdc.gov/coronavirus/2019-ncov/
     community/law-enforcement-agencies-faq.html
119. Dara M, Acosta CD, Vinkeles Melchers NVS, et al. Tuberculosis control in prisons: current situation
     and research gaps. Int J Infect Dis. 2015;32:111-117.
120. MacIntyre CR, Kendig N, Kummer L, Birago S, Graham NM. Impact of tuberculosis control
     measures and crowding on the incidence of tuberculous infection in Maryland prisons. Clin Infect
     Dis. 1997;24(6):1060-1067.
121. World Prison Brief. United States of America. Accessed August 7, 2020. https://www.prisonstudies.
     org/country/united-states-america
122. American Civil Liberties Union. Overcrowding and overuse of imprisonment in the United
     States. Published May 2015. Accessed August 7, 2020. https://www.ohchr.org/Documents/Issues/
     RuleOfLaw/OverIncarceration/ACLU.pdf
123. American Civil Liberties Union (ACLU). COVID-19 Model Finds Nearly 100,000 More Deaths than
     Current Estimates, Due to Failures to Reduce Jails. New York: ACLU. Accessed August 7, 2020. http://
     www.aclu.org/sites/default/files/field_document/aclu_covid19-jail-report_2020-8_1.pdf
124. Burki T. Prisons are “in no way equipped” to deal with COVID-19. Lancet. 2020;395(10234):1411-
     1412.
125. Simpson PL, Butler TG. Covid-19, prison crowding, and release policies. BMJ. 2020;369:m1551.
126. Cloud D. On Life Support: Public Health in the Age of Mass Incarceration. New York: Vera Institute of
     Justice; 2014. Accessed August 7, 2020. https://www.hivlawandpolicy.org/sites/default/files/on-life-
     support-public-health-mass-incarceration-report.pdf
127. Estelle v Gamble, 429 US 97 (1976).
128. Olson MG, Khatri UG, Winkelman TNA. Aligning correctional health standards with Medicaid-
     covered benefits. JAMA Health Forum. July 27, 2020. Accessed August 7, 2020. https://jamanetwork.
     com/channels/health-forum/fullarticle/2768932
129. Valentine v Collier, 956 F3d 797 (5th Cir 2020).
130. Alvarez v LaRose, 20 CV 782 (DMS) (AHG), Dkt. No. 46 (S.D. Cal. June 7, 2020).
131. Wallace M, Hagan L, Curran KG, et al. COVID-19 in correctional and detention facilities – United
     States, February–April 2020. MMWR Morb Mortal Wkly Rep. 2020;69(19):587-590.
132. Neff J, Kane D. They were freed from an NC prison – but couldn’t escape COVID-19. News &
     Observer. July 10, 2020. Accessed August 7, 2020. https://www.newsobserver.com/news/coronavirus/
     article244131227.html
133. Haverty N. How COVID-19 is playing out in NY prisons, through one inmate’s eyes. North Country
     Public Radio. June 4, 2020. Accessed August 7, 2020. https://www.northcountrypublicradio.org/
     news/story/41582/20200604/how-covid-19-is-playing-out-in-ny-prisons-through-one-inmate-s-eyes
134. Max S. Tennessee prison criticized for its COVID-19 response. NPR. June 2, 2020. Accessed August
     7, 2020. https://www.npr.org/2020/06/02/866306950/tennessee-prison-criticized-for-its-covid-19-
     response
135. The Editorial Board. California’s Covid prison outbreak: Gavin Newsom locks down the state but
     releases inmates. Wall Street Journal. July 16, 2020. Accessed August 7, 2020. https://www.wsj.com/
     articles/californias-covid-prison-outbreak-11594941334


COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			           29
136. Robinson DG, Koepke L. Civil Rights and Pretrial Risk Assessments Instruments. Washington, DC:
     Upturn, Inc; 2019.
137. Montoya-Barthelemy AG, Lee CD, Cundiff DR, Smith EB. COVID-19 and the correctional
     environment: the American prison as a focal point for public health. Am J Prev Med. 2020;58(6):888-
     891.
138. Hawks L, Woolhandler S, McCormick D. COVID-19 in prisons and jails in the United States. JAMA
     Intern Med. 2020;180(8):1041-1042.
139. Akiyama MJ, Spaulding AC, Rich JD. Flattening the curve for incarcerated populations – Covid-19 in
     jails and prisons. N Engl J Med. 2020;382(22):2075-2077.
140. Nowotny K, Bailey Z, Omori M, Brinkley-Rubinstein L. COVID-19 exposes need for progressive
     criminal justice reform. Am J Public Health. 2020;110(7):967-968.
141. Yang H, Thompson JR. Fighting covid-19 outbreaks in prisons. BMJ. 2020;369:m1362.
142. Sivashanker K, Rossman J, Resnick A, Berwick DM. Covid-19 and decarceration. BMJ.
     2020;369:m1865
143. Henry BF. Social distancing and incarceration: policy and management strategies to reduce
     COVID-19 transmission and promote health equity through decarceration. Health Educ Behav.
     2020;47(4):536-539.
144. National Commission on Correctional Health Care. COVID-19 (coronavirus): what you need to
     know in corrections. Published February 28, 2020. Updated March 23, 2020. Accessed July 31, 2020.
     https://www.ncchc.org/blog/covid-19-coronavirus-what-you-need-to-know-in-corrections
145. Williams B, Ahalt C, Sears D, Rorvig L, Cloud D. Correctional healthcare: recommended COVID-19
     policy checklist. Amend at UCSF. Published March 23, 2020. Accessed August 7, 2020. https://
     amend.us/wp-content/uploads/2020/03/Amend-COVID-Policy-Checklist-1.pdf
146. US Centers for Disease Control and Prevention. About masks. Updated August 6, 2020. Accessed
     September 28, 2020. https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/about-face-
     coverings.html
147. US Centers for Disease Control and Prevention. Interim guidance on management of coronavirus
     disease 2019 (COVID-19) in correctional and detention facilities. Updated July 22, 2020. Accessed
     August 7, 2020. https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/
     guidance-correctional-detention.html




COVID-19 and the US Criminal Justice System: Evidence for Public Health Measures to Reduce Risk			       30
                           Prepared for



Center for Public Health
  and Human Rights
